Exhibit 10.2

PROMISSORY NOTE

 

$490,000.00   Bloomington, Minnesota   June 30, 2011

FOR VALUE RECEIVED, the undersigned Ethanol Capital Partners, LP – Series R, a
Delaware limited partnership, Ethanol Capital Partners, LP – Series T, a
Delaware limited partnership, Ethanol Capital Partners, LP – Series V, a
Delaware limited partnership, Ethanol Investment Partners, LLC, a Delaware
limited liability company and Tennessee Ethanol Partners, LP, a Delaware limited
partnership (collectively, the “Borrowers”) hereby jointly and severally promise
to pay to the order of Advanced BioEnergy, LLC, a Delaware limited liability
company (the “Lender”) at its office at 8000 Norman Center Drive, Suite 610,
Bloomington, Minnesota 55437, the principal sum of Four Hundred Ninety Thousand
and no/100 Dollars ($490,000.00), or so much thereof as is outstanding
hereunder, in lawful money of the United States of America and in immediately
available funds, and to pay fees, costs and interest on said principal sum or
the unpaid balance thereof, in like money at said office.

As security for their performance under this Note, Borrowers have executed a
Pledge Agreement of even date herewith (“Pledge Agreement”) pursuant to which
Borrowers have pledged to Lender the following (collectively, the “Collateral”),
which includes but is not limited to: all of the units of membership interest in
Lender held by the Borrowers; all dividends and distributions on such holdings;
and, all proceeds of such holdings, dividends and distributions. In the event of
a sale of any of the Collateral by the Borrowers, the proceeds of such sale
shall be paid immediately and directly to Lender as payment on this Note. In the
event of any dividends, distributions or redemptions made with respect to the
Collateral by Lender, such amounts will be retained by Lender and treated as a
payment on this Note. Otherwise, this Note, including Fees (defined below),
interest and principal, shall be due and payable in full on July 1, 2016, or
such earlier date upon which Borrowers or any one of them defaults under this
Note or under the Pledge Agreement (the earliest of such dates being the
“Maturity Date”). Payments on this Note shall be applied in the following order:
to Fees, interest and then principal.

Interest on this Note shall accrue on the outstanding balance hereof at a rate
equal to the Prime Rate, as such rate will be adjusted annually, and is due and
payable on the Maturity Date. Notwithstanding the foregoing, interest on this
Note shall accrue on the outstanding balance hereof at a rate equal to the Prime
Rate plus 4.0% from and after the Maturity Date. The term “Prime Rate” shall
mean the rate of interest published in the Money Rates Section of The Wall
Street Journal as the “Prime Rate,” or if for any reason such rate is no longer
published, the Prime Rate shall mean the rate intended by The Wall Street
Journal to replace its previously published Prime Rate. Changes in the Prime
Rate shall be deemed to occur on the date of publication of said change, and any
applicable rate hereunder shall be adjusted effective on the date of such
change. Interest shall be calculated on the basis of the actual number of days
elapsed over a year of 365 days on a simple interest basis. If any payment on
this Note becomes due and payable on a Saturday, Sunday, or business holiday in
the State of Minnesota, the payment date thereof shall be extended to the next
succeeding business day.

 

1



--------------------------------------------------------------------------------

In addition to all of the other sums payable hereunder, the Borrower also agrees
to pay to the holder hereof on demand, all costs and expenses (including
reasonable attorneys’ fees) which may be incurred in the enforcement of any
obligation of Borrower hereunder (collectively, the “Fees”).

Borrowers shall be deemed to be in default hereunder if they default in the
timely payment of any amount due hereunder, or if an “Event of Default” occurs
under the Pledge Agreement, as that term is defined in the Pledge Agreement.
Upon such default, all amounts outstanding on this Note will become immediately
due and payable without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived.

The Borrowers’ liabilities and obligations under this Note shall be joint and
several.

THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA
EXCEPT TO THE EXTENT SUPERSEDED BY FEDERAL LAW. THE BORROWERS HEREBY CONSENT TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN HENNEPIN
COUNTY, MINNESOTA AND WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS WITH
REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS NOTE, OR
ANY TRANSACTION RELATING TO OR ARISING FROM THIS NOTE, OR ENFORCEMENT AND/OR
INTERPRETATION OF ANY OF THE FOREGOING. NOTHING HEREIN SHALL LIMIT THE LENDER’S
RIGHT TO BRING PROCEEDINGS AGAINST THE BORROWERS IN THE COMPETENT COURTS OF ANY
OTHER JURISDICTION.

THE BORROWERS AND THE LENDER HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING RELATING TO THIS NOTE, OR ANY TRANSACTION RELATING
TO OR ARISING FROM THIS NOTE.

 

2



--------------------------------------------------------------------------------

ETHANOL CAPITAL PARTNERS, LP – SERIES R

By:

 

Clean Energy Capital, LLC

Its:

 

General Partner

 

By:

 

  /s/ Scott Brittenham

 

Name:

 

  Scott Brittenham

 

Its:

 

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                         the                      of Clean
Energy Capital, LLC, which entity is the General Partner of Ethanol Capital
Partners, LP – Series R, and such person is known to me to be the person whose
name is subscribed to the foregoing instrument, and upon his oath acknowledged
to me that he executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

3



--------------------------------------------------------------------------------

ETHANOL CAPITAL PARTNERS, LP – SERIES T

By:

 

Clean Energy Capital, LLC

Its:

 

General Partner

 

By:

 

  /s/ Scott Brittenham

 

Name:

 

  Scott Brittenham

 

Its:

 

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                         the                      of Clean
Energy Capital, LLC, which entity is the General Partner of Ethanol Capital
Partners, LP – Series T, and such person is known to me to be the person whose
name is subscribed to the foregoing instrument, and upon his oath acknowledged
to me that he executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

4



--------------------------------------------------------------------------------

ETHANOL CAPITAL PARTNERS, LP – SERIES V

By:

 

Clean Energy Capital, LLC

Its:

 

General Partner

 

By:

 

  /s/ Scott Brittenham

 

Name:

 

  Scott Brittenham

 

Its:

 

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                         the                      of Clean
Energy Capital, LLC, which entity is the General Partner of Ethanol Capital
Partners, LP – Series V, and such person is known to me to be the person whose
name is subscribed to the foregoing instrument, and upon his oath acknowledged
to me that he executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

5



--------------------------------------------------------------------------------

ETHANOL INVESTMENT PARTNERS, LLC

By:

 

Clean Energy Capital, LLC

Its:

 

Manager

 

By:

 

  /s/ Scott Brittenham

 

Name:

 

  Scott Brittenham

 

Its:

 

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                         the                      of Clean
Energy Capital, LLC, which entity is the Manager of Ethanol Investment Partners,
LLC, and such person is known to me to be the person whose name is subscribed to
the foregoing instrument, and upon his oath acknowledged to me that he executed
the same for the purposes and consideration therein expressed and in the
capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

6



--------------------------------------------------------------------------------

TENNESSEE ETHANOL PARTNERS, LP

By:

 

Clean Energy Capital, LLC

Its:

 

General Partner

 

By:

 

  /s/ Scott Brittenham

 

Name:

 

  Scott Brittenham

 

Its:

 

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                         the                      of Clean
Energy Capital, LLC, which entity is the General Partner of Tennessee Ethanol
Partners, LP, and such person is known to me to be the person whose name is
subscribed to the foregoing instrument, and upon his oath acknowledged to me
that he executed the same for the purposes and consideration therein expressed
and in the capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

7